DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Claims 7-12 and 19-24) in the reply filed on 07/21/2022 is acknowledged.
Information Disclosure Statement
In accordance with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." The submitted Information Disclosure Statements lacked concise explanation of the relevance of any of the listed references by citing any pages, columns, lines, or paragraph numbers where relevant passages or relevant figures appear. According to MPEP Section 2004 “Aids to Compliance With Duty of Disclosure [R-08.2012]”, “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance."  Additionally, per MPEP Section 609.04(a)(lll): “applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974).  But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). If additional IDS need to be submitted, the examiner is requesting that the applicant submit a reasonable number of references along with the concise explanation of the relevance of any of the listed references by citing any pages, columns, lines, or paragraph numbers where relevant passages or relevant figures appear, as per 37 CFR 1.98(a)(3) and 37 CFR § 1.105.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 19 recite: “replacing …any stored first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle, the second data not being based on the first data”. This limitation is indefinite because: 
any stored first data: it is unclear where this data comes from or how it is calculated; therefore, this claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (See MPEP § 2172.01); the omitted steps are: calculating and/or storing first data regarding the monitored vehicle drive parameter;
first data regarding the monitored vehicle drive parameter associated with a previous manual operation: this limitation is indefinite because it is unclear if the monitored drive parameter or the first data is associated with the previous manual operation; in the case the monitored drive parameter is the one associated with the previous manual operation, there is insufficient antecedent basis for the monitored drive parameter associated with a previous manual operation in the claims;
replacing …first data …with second data: it is unclear how the second data could replace the first data without being calculated, captured, or determined in the first place, so it is unclear where this second data comes from or how it is calculated; therefore, this claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (See MPEP § 2172.01); the omitted steps are: calculating, capturing, sensing, second data regarding the monitored vehicle drive parameter;
 the second data not being based on the first data: this limitation is considered indefinite because it appears to be an attempt to define the second data by what it is not based on rather than distinctly and particularly pointing out what the second data is based on, or what it refers to;
Claims 8-12 and 20-24 depend from claims 7 and 19 respectively, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 9 and 21 recite:
“adjacent individual values”: Claims 8 and 20 from which these claims depend recite “sequential individual values”. Therefore, it is unclear if the adjacent individual values are the same as the sequential individual values or different individual values and recites the individual values;
“the individual values”: this limitation is indefinite because it is unclear if the individual values refer to the adjacent or the sequential values, or to a different set of values, rendering the metes and bounds of the claims indefinite;
Claims 10-12 and 22-24 depend from claims 9 and 21, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 10 and 22 recite:
“the respective arithmetic or weighted averages”: there is insufficient antecedent basis for the respective arithmetic or weighted averages in the claims, nor in the claims from which they depend;
“selecting a particular one of the respective arithmetic or weighted averages”: this limitation is considered indefinite because it is unclear if selecting the particular one, is the selection one of the arithmetic or weighted average (selecting the arithmetic versus selecting the weighted) or if the selection is among individual values within each of the arithmetic and weighted averages. Therefore, the metes and bounds of the claims are ill-defined. 
Claims 11-12, and 23-24 depend from claims 10 and 22, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 12 and 24 recite “a maximum of the respective arithmetic or weighted averages”. The same rationale discussed for the selection of the particular one of the respective arithmetic or weighted averages, applies for this limitation. It is unclear if the maximum of the arithmetic or weighted average is the maximum among the two averages (arithmetic and weighted among each other), or if the maximum is among individual values within each of the arithmetic and weighted averages. Therefore, the metes and bounds of the claims are ill-defined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BRIAN (EP 2 886 507 A1) in view of LINDELÖF (US20180345984A1).
Regarding claims 7 and 19, Brian discloses: a method for operating a materials handling vehicle comprising monitoring, by a controller, a vehicle drive parameter during a most recent manual operation of the vehicle by an operator ([0060]-[0061]); 
storing first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator ([0060]: “the vehicle controller 12 can store data regarding the operation of the material handling vehicle. That data can include number of hours in operation, battery state of charge (BSOC), and fault codes encountered, for example”; [0061]);
second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle ([0060]: “In addition, operation of the lift can be monitored using the time that the lift motor 51 is active. Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored”, the time that the lift motor 51 is active is broadly interpreted to to be equivalent to the most recent manual operation (i.e. current operation); [0061]; [0068]); 
receiving, by the controller, a request to implement a semi-automated driving operation; and  based on the second data regarding the monitored vehicle drive parameter corresponding to the most recent manual operation, controlling by the controller, implementation of the semi- automated driving operation ([0069]-[0072]).
However, BRIAN does not explicitly state replacing, by the controller, any stored first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle, the second data not being based on the first data.
	On the other hand, LINDELÖF teaches replacing, by the controller, any stored first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle ([0027]; [0041]; [0070]: “It is realized that both the above described grouping of previous-trip driving data sets into basic historic groups; mapping of current-trip data sets to said groups; and/or calculation of said group performance parameter values can be performed on the fly, continuously as new data becomes available. It is preferred that the said group performance parameter value always takes into consideration all previous-trip driving data sets available to the entity performing the said calculation, however not that the current- trip driving data set values are used as previous-trip driving data sets before the current trip is finished. Upon finishing, the current trip may become a previous trip for a subsequent current trip, of the same or another vehicle and/or user”), the second data not being based on the first data ([0042]: “new such current-trip data sets are read from the vehicle in question at consecutive observation time points separated by at the most a predetermined observation time period”, the most recent data is read from the vehicle, which means they are not based on the stored data (i.e. first data); [0070];[0071]).
	 It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the BRIAN reference and include features from the LINDELÖF, and replace the stored data from the previous operation with new data from the current operation. Doing so would enable the ability to take into consideration all previous-trip driving data sets available, to better operate the vehicle in the autonomous and/or semi-autonomous driving mode.
Regarding claims 8 and 20, BRIAN discloses the second data comprises sequential individual values associated with the vehicle drive parameter ([0060]; [0061]; [0068]: Serial numbers, ID’s, numbers, times, and values are all considered sequential individual numbers; Fig. 18).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BRIAN (EP 2 886 507 A1) and LINDELÖF (US20180345984A1) in further view of DU (CN 107063239 A; examiner relied on English translation attached with this OA).
Regarding claims 9 and 21, BRIAN discloses grouping the individual values into a plurality of subsets of values ([0060]: “Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored.”; [0061]: “The vehicle operational data can also include an operator identifier, such as a name or employee number, which can be entered through the integrated display 55 connected to the vehicle controller 12. Additionally, operator daily checklists can be presented to the operator on the integrated display 55. Data acquired from these checklists can be associated with the operator along with data related to that person's driving performance. For example, average vehicle acceleration rate and speed may be monitored, as well as collision data, number of pallets moved, or other data useful in monitoring operator performance, productivity, and efficiency”) and for each of the plurality of subsets, a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset ([0061]: “For example, average vehicle acceleration rate and speed may be monitored”, the averages recited in this paragraph are referring to the arithmetic average).
However, BRIAN does not explicitly state each subset comprising a same predetermined number of adjacent individual values; and for each of the plurality of subsets, calculating a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset.
On the other hand DU teaches each subset comprising a same predetermined number of adjacent individual values; and for each of the plurality of subsets, calculating a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset (Page 2, Lines 81-82: (2c); Claim 1: “orderly reading elements in the acceleration matrix according to the row, (2b) calculating each array element number of packets read acceleration matrix, (2c) reading the elements in each group of packet data. calculating the average value of each group of grouped data element and the average value calculated by the stored acceleration average value matrix according to the row, (3)”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the BRIAN reference and include steps from the DU reference, wherein the plurality of subsets are grouped and the averages are calculated for each subset. Calculating and relying on averages would provide a safer autonomous control. 
Allowable Subject Matter
Claims 10-12 and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeng et al. (US 20100198513 A1) teaches a vehicle awareness system for monitoring remote vehicles relative to a host vehicle.
KAWAZU et al. (US 20110137544 A1) teaches a system for driving a starter with a pinion so that the starter rotates a ring gear coupled to a crankshaft of an internal combustion engine to crank the internal combustion engine during a drop of a rotational speed of the crankshaft by automatic-stop control of the internal combustion engine, a predictor predicts a future trajectory of the drop of the rotational speed of the crankshaft based on information associated with the drop of the rotational speed of the crankshaft.
SON et al. (US 20190011918 A1) teaches a driving system for a vehicle includes: an input unit configured to receive user input from a user; an interface configured to acquire vehicle driving information and to acquire information from one or more devices provided in the vehicle; at least one processor; and a computer-readable medium having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations including: acquiring information from the one or more devices; determining that the vehicle is to be autonomously driven in absence of a set destination; determining at least one of a first time period or a first distance based on the acquired information; identifying a first area based on at least one of the first time period or the first distance; and providing a control signal configured to autonomously drive the vehicle within the first area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669